DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 6/29/2022 (“June Resp.”). In the June Resp., claims 1-9 and 11-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented objections and rejections are withdrawn in light of the amendments to the specification (i.e., the title) and the claims submitted in the June Resp. See also June Resp. at 11-12.

Specification
The amendment to the specification (i.e., the title) submitted in the June Resp. is accepted and entered.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claims 1, 13, 14, and 15. Claim 1 is directed to a “mobile terminal,” claim 13 is directed to a “base station,” claim 14 is directed to a “reception method for a mobile terminal” with steps that are virtually identical to the functions performed by the “mobile terminal” of claim 1, and claim 15 is directed to a “transmission method for a base station” with steps that are virtually identical to the functions performed by the “base station” of claim 13. Additionally, each of claims 1, 13, 14, and 15 have been amended to recite similar features that were previously recited in now canceled claim 10, which was indicated as containing allowable subject matter.
Claims 1-9 and 11-15 recite the following features, albeit in slightly different ways, that are not taught or suggested in the prior art of record. A mobile terminal has a transceiver and “processing circuitry [that] performs [] channel estimation using [a] demodulation reference signal sequence which is associated with [an] assumed one of [a] plurality of transmission beams; and additionally performs, in case [a] radio channel estimation quality is below a threshold, the channel estimation using a different demodulation reference signal sequence which is associated with another one of the plurality of transmission beams”. The terminal’s processing circuitry when “the radio channel estimation quality using the different demodulation reference signal sequence is above the threshold, … demodulates [a] received downlink control channel candidate and decodes the demodulated downlink control channel candidate carrying downlink control information conveying an indication of a channel occupation time structure” and “configures the transceiver to skip receiving any downlink control channel candidates and corresponding demodulation reference signals from the base station for the remaining channel occupation time duration included in the channel occupation time structure.”
Similarly, a base station has a “transceiver [that] transmits a downlink control channel … [and] a configuration of monitoring locations for channel occupation time indications.” The “downlink control channel carries downlink control information conveying an indication of a channel occupation time structure for use by [a] mobile terminal to skip receiving any downlink control channels and corresponding demodulation reference signals from the base station for the remaining channel occupation time duration included in the channel occupation time structure” and the transmitted configuration causes “the mobile terminal to perform radio channel estimation using [a] demodulation reference signal sequence which is associated with [an] assumed one of [a] plurality of transmission beams and additionally using a different demodulation reference signal sequence which is associated with another one of the plurality of transmission beams.” In other words, while claims 13 and 15, which are from the perspective of the base station, contain features regarding the functions of a mobile terminal (such as are recited in claims 1 and 14), for these limitations to be given patentable weight they must necessarily be configured/generated in the base station with the features as written in the claims. See Conclusion section below for newly cited prior art similar to the claimed invention, but distinguishable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2020/0235874 describes using different DMRS patterns (e.g., sequences) for different configurations, but not necessarily implemented as recited in the claimed invention of the instant application. See e.g., ¶ 199.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413